Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references (Wang et al. (US 2017/0297324); Wang (US 2012/0034379); Sebastian et al. (US 2017/0177108); Shiromizu et al. (US 2005/0053892); Tsujio (US 2021/0134868)) discloses a printing screen comprising a plurality of via holes, however, singularly or in combination, the references fail to teach “wherein an inclination angle of the via holes is determined according to following formula:

    PNG
    media_image1.png
    58
    143
    media_image1.png
    Greyscale

wherein ϴ represents for the inclination angle, n represents for a total number of the sub-via holes in a same via hole, b represents for a thickness of one of the sub-via holes, X1 represents for a maximum value of side lengths of the section, vertical to the first surface, of the first sub-via hole in a same via hole in the direction from the first surface to the second surface, and X2 represents for a minimum value of the side lengths of the section, vertical to the first surface, of the last sub-via hole in the same via hole in the direction from the first surface to the second surface.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623